Case 19-00730-5-JNC        Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48               Page 1 of
                                            30



                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION

 IN RE:                       )
                              )                             Case No. 19-00730-5-JNC
 CAH ACQUISITION COMPANY #1, )
 LLC, d/b/a WASHINGTON COUNTY )                             Chapter 11
 HOSPITAL,                    )
                              )
            Debtor.           )
                              )

 SUPPLEMENTAL AFFIDAVIT OF TRACY FIELD IN SUPPORT OF APPLICATION
   FOR EMPLOYMENT OF TRACY FIELD AND PARKER HUDSON RAINER &
         DOBBS, LLP AS SPECIAL COUNSEL FOR THE TRUSTEE

       I, Tracy M. Field, do solemnly depose and declare as follows:

        1.     I am a partner with Parker Hudson Rainer & Dobbs, LLP (“PHRD”). PHRD is a

firm of over seventy attorneys, with offices based in Atlanta and Tallahassee, and provides a broad

spectrum of healthcare regulatory, litigation, and transactional services. My practice is focused on

advising healthcare and life sciences companies in regulatory and operational matters, including

Medicare and Medicaid reimbursement and government compliance issues. I am licensed to

practice law in the North Carolina and Georgia, and I have been in private practice for

approximately twenty-six years.

        2.     I am fully familiar with the facts hereinafter and submit this affidavit (the

“Affidavit”) in connection with the Application for Employment of Tracy Field and Parker Hudson

Rainer & Dobbs, LLP as Special Counsel, Nunc Pro Tunc (the “Motion”) pursuant to Section

327(a) of the Bankruptcy Code and Rules 2014 and 2016 of the Federal Rules of Bankruptcy

Procedure.

        3.     To the extent that any information disclosed herein requires amendment or

modification upon my receipt of additional information or as additional information becomes


                                                 1
Case 19-00730-5-JNC        Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48              Page 2 of
                                            30



available, a supplemental affidavit will be submitted to the Court.

                                 Professional Fees and Expenses

       4.      Pursuant to negotiations with the Trustee, PHRD has agreed to accept payment for

services provided to the Trustee at an agreed-upon rate.

       5.      The agreed-upon rates for this work, assisting and advising the Trustee on all

regulatory issues involving the Centers for Medicare and Medicaid Services (“CMS”), will be as

follows:

                Professional Name & Role               Hourly Rate

                Tracy M. Field, Partner                $595.00

                Emily Shingler, Of Counsel             $440.00

                Ricardo A. Lopez, Associate            $310.00

                Heidi Bergmann, Paralegal              $175.00



       6.      PHRD will also seek reimbursement of all necessary out-of-pocket business

expenses incurred in connection with this matter and a six percent (6%) administrative charge to

cover administrative overhead.

       7.      The rate set out above is designed to compensate PHRD fairly for its work. After

conducting certain diligence in connection with reasonable compensation that I could request for

the provision of my services in this Chapter 11 case, upon information and belief, the terms of the

agreement reached with the Trustee are similar to the terms, both financial and otherwise, agreed

to by me and other attorneys, both inside and outside of bankruptcy. Moreover, these terms were

negotiated between the Trustee and PHRD, and they reflect the work to be performed by PHRD

in this Chapter 11 case as well as the legal and regulatory experience and expertise of PHRD.


                                                 2
Case 19-00730-5-JNC        Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48                Page 3 of
                                            30



       8.       PHRD intends to apply to the Court for payment of compensation for services

rendered and reimbursement of actual and necessary out-of-pocket business expenses and an

administrative charge of six percent (6%) in accordance with applicable provisions of the

Bankruptcy Code, the Bankruptcy Rules, the Local Rules and orders of this Court. PHRD has

agreed to accept as compensation such sums as may be allowed by the Court on the basis of the

professional time spent, the rates charged for such services, the necessity of such services to the

administration of the estate, the reasonableness of the time within which the services were

performed in relation to the results achieved, and the complexity, importance, and nature of the

problems, issues, or tasks addressed in the case.

       9.       PHRD has not received any compensation from the Trustee or any other person on

said account.

       10.      PHRD has agreed not to share (a) any compensation that it may receive with

another party or person, or (b) any compensation that another person or party has received.

                                PHRD’s Conflict Check System

       11.      A search of the client databases and other relevant databases of PHRD was

performed to identify any connections or relationships with the entities with which the Trustee or

the Debtor has material relationships as identified by the Trustee. Such analysis consisted of a

review of contacts with the Trustee, the Debtor, and entities holding claims or interests in the

Debtor that were made reasonably known to PHRD by the Trustee. A list of the parties reviewed

is reflected in Schedule 1 to this Affidavit. This review included conducting a query of such parties

in databases containing the names of individuals and entities that are current or former clients of

PHRD or who have other relationships with PHRD. Additionally, potential judges and bankruptcy

administrators were included in the search process. A summary of the relationships identified



                                                    3
Case 19-00730-5-JNC        Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48                 Page 4 of
                                            30



during this process is set forth in Schedule 2 hereto.

       12.     PHRD has provided or could reasonably be expected to continue to provide services

unrelated to this Chapter 11 case for the various entities shown on Schedule 2. The assistance of

PHRD to these parties has been related to providing various legal and regulatory services. To the

best of my knowledge, no services have been provided to these parties in interest that involve their

rights in this Chapter 11 case, nor does my involvement in this case compromise my ability to

continue such consulting services.

       13.     In addition, as part of its practice, PHRD appears in numerous cases and court

proceedings and participates in transactions that involve many different professionals, including

attorneys, accountants, investment banks, and financial consultants who may represent claimants

and parties in interest in this Chapter 11 case. Further, PHRD has performed in the past, and may

perform in the future, advisory and consulting services for various attorneys and law firms and has

been represented by various attorneys and law firms, some of whom may be involved in these

proceedings. Based on our current knowledge of the professionals involved, and to the best of my

knowledge, none of these relationships creates an interest materially adverse to the Trustee or the

Debtor in matters upon which PHRD is to be employed, and none are in connection with the

Trustee, the Debtor, or this case.

                                     Disinterestedness of PHRD

       14.     To the best of my knowledge, and based on the results of the conflicts search

described above, PHRD is a “disinterested person” within the meaning of Section 101(14) of the

Bankruptcy Code (as supplemented by Section 1107(b) of the Bankruptcy Code), in that, except as

otherwise set forth herein, PHRD:

         a) is not a creditor, equity security holder, or insider of the Trustee or the Debtor;



                                                  4
Case 19-00730-5-JNC        Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48                Page 5 of
                                            30



        b) is not and was not, within 2 years before the date of the filing of the Debtor’s Chapter
           11 petition, a director, officer, or employee of the Trustee or the Debtor; and

        c) does not have an interest materially adverse to the interest of the estate or of any class
           of creditors or equity security holders, by reason of any direct or indirect relationship
           to, connection with, or interest in, the Debtor, or for any other reason.

       15.     In addition, to the best of my knowledge and based upon the results of the conflicts

search described above, other than as described herein, PHRD does not hold or represent an interest

adverse to the Trustee, the Debtor, or the Debtor’s estate.

       16.     If any new material, relevant facts or relationships are discovered or arise, I

promptly will file a supplemental affidavit pursuant to Bankruptcy Rule 2014(a).

       17.     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct to the best of my knowledge, information, and belief.

       Executed this 11th day of June, 2019.

                                               /s/Tracy M. Field
                                               Tracy M. Field
                                               Partner
                                               Parker Hudson Rainer & Dobbs, LLP
                                               303 Peachtree Street NE, Suite 3600
                                               Atlanta, GA 30308
                                               T: 404-420-1146
                                               F: 404-522-8409
                                               tfield@phrd.com




                                                  5
Case 19-00730-5-JNC    Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48   Page 6 of
                                        30



                                      Schedule 1

 117A Albemarle Dr, Plymouth, NC
 250 S. Kraemer Blv – D1.NW.03
 3M
 A+ Printing
 AAASF Office
 ABBVIE
 AB Sciex, LLC
 AC Oil
 ACR
 AFCO Insurance Preimum Finance
 ANFP
 AYA Healthcare, Inc.
 Abbott-Laboratories
 Abbott Diabetes Care, Inc.
 Accurad Medical Imaging
 Accuratenow
 Adaptive Medical Partners
 Adepto Medical
 Advance Boiler Repair & Service
 Advanced Physician Billing, Inc.
 Advantage RN, LLC
 Affiliated Medical Services
 Agema Lab Management, LLC
 Agility Health LLC
 Air Evac. EMS
 Airgas Mid South, Inc.
 Airgas USA, LLC
 Alere North America, Inc.
 Alex J. Kuhlman
 Alimed
 Allergan USA, Inc
 Alliance Radiology, PA
 Allred Recruiting Group
 Amazon Capital Services, Inc.
 American Cancer Society
 American Esoteric Laboratory (AEL)
 American Future Systems, Inc.
 American Osteopathoc Assoc.
 American Proficiency Institute
Case 19-00730-5-JNC     Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48          Page 7 of
                                         30



 American Red Cross Blood Services
 American Screening Corporation
 American Solutions for Business
 Ameripath Oklahoma City
 Ameripride
 Amerisource Bergen Drug Corp
 Amit Kumar
 Anesthesia Dynamics
 Angela Cooper
 Angela Holmes
 Anthem Blue Cross Life and Health Insurance Company
 Anthem Health Plans of Kentucky, Inc. doing business as Anthem Blue Cross and Blue Shield
 Anthem Health Plans of Maine, Inc. doing business as Anthem Blue Cross and Blue Shield
 Anthem Health Plans of New Hampshire, Inc. doing business as Anthem Blue Cross and Blue
 Shield
 Anthem Health Plans of Virginia, Inc. doing business as Anthem Blue Cross and Blue Shield
 Anthem Health Plans, Inc. doing business as Anthem Blue Cross and Blue Shield
 Anthem Insurance Companies, Inc. doing business as Anthem Blue Cross and Blue Shield
 Anthony Technology, LLC
 App Group International, LLC
 Applied Medical
 Appollo Medical Services
 Apria Healthcare
 Arjo, INC.
 Armstrong Medical
 Arnett Carbis Toothman, LLP
 Arrow International, Inc.
 Aspirar Medical Lab, LLC
 Assistant United Stated Trustee Jordan Sickman
 AT&T
 Atchison Hospital
 Atlantic Coastal Supply
 Atlas Medstaff, Inc.
 Attorney General, State of Missouri
 Audit Microcontrols, Inc.
 Auto Chlor Services, LLC
 BC Technical
 BCBS of New Mexico
 Background Check Advantage
 Baker-Allen Building Supply
 Baker Donelson Bearman Caldwell & Berkowitz, PC
Case 19-00730-5-JNC     Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48          Page 8 of
                                         30



 Bank of Hays
 Bankruptcy Administrator for the Eastern District of North Carolina
 Barnes Motor & Parts Plymouth
 Barney’s Electric
 Baxter Healthcare
 Bayer Corporation
 BC Technical
 BCBSM Inc. doing business as BlueCross BlueShield of Minnesota
 BH Media Group
 Beacon Printing & Imaging, Inc.
 Beckman Coutler, Inc.
 Bemac Supply
 Bemes, Inc.
 Bennie A. Moore Septic Tank
 Billie Jo Boykin
 Billy Cochran
 Bio Electronics
 Bio Rad Laboratories Inc.
 Biote Medical LLC
 Biotronic, Inc
 Biotronik, Inc.
 Bioventus
 Bio-Tek Services, Inc
 Blue Cross and Blue Shield of Georgia, Inc.
 Blue Cross Blue Shield Healthcare Plan of Georgia, Inc.
 Blue Cross Blue Shield of Michigan Mutual Insurance Company
 Blue Cross Blue Shield of Wisconsin doing business as Anthem Blue Cross and Blue Shield
 Blue Cross of California, Inc. doing business as Anthem Blue Cross
 Blue Ridge X-Ray Company, Inc.
 Bluebird Network, LLC
 BMI
 Boone Hospital Center
 Border States Electric Supply
 Boston Scientific
 Bothwell Regional Health Center
 Bowen Heating & Refrig Inc.
 Bowen Pharmacy
 Boyce & Bynum Pathology Lab
 Brame Specialty Company
 Brenda L. Herndon
 Brent King
Case 19-00730-5-JNC     Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48        Page 9 of
                                         30



 Briggs Corporation
 Brightsavings 1, LLC
 Brittany M. Jordan
 Brown County 4H Council
 Brown County Treasurer
 Bud's Fire Extinguisher Sales
 Butler & Associates
 Bybee Lawn
 C&R Medical
 CDL Electroni Co., Inc.
 CED/Philips & Company
 CEJKA Search
 CIP Consulting LLC
 CK Power
 CPSI
 CR Bard, Inc
 CSI/Kansas City, LLC
 CAH Acquisition Company #1, LLC a Delaware Limited Liability Company doing business as
 Washington County Hospital
 CAH Acquisition Company #10, LLC
 CAH Acquisition Company #11, LLC a Delaware Limited Liability Company doing business as
 Lauderdale Community Hospital
 CAH Acquisition Company #12, LLC a Delaware Limited Liability Company doing business as
 Fairfax Community Hospital
 CAH Acquisition Company #2, LLC a Delaware Limited Liability Company doing business as
 Oswego Community Hospital
 CAH Acquisition Company #3, LLC a Delaware Limited Liability Company doing business as
 Horton Community Hospital
 CAH Acquisition Company #4, Inc. an Oklahoma Corporation doing business as Drumright
 Regional Hospital
 CAH Acquisition Company #5, LLC a Delaware Limited Liability Company doing business as
 Hillsboro Community Hospital
 CAH Acquisition Company #6, LLC a Delaware Limited Liability Company doing business as I-
 70 Community Hospital
 CAH Acquisition Company #7, LLC a Delaware Limited Liability Company doing business as
 Prague Community Hospital
 CAH Acquisition Company #9, LLC
 CAH Acquisition Company 16, LLC a Delaware Limited Liability Company doing business as
 Haskell County Community Hospital
 Cable One
 Cameron Blake Smith
 Canon Medical Systems USA, Inc
 Cannuflow, Inc
Case 19-00730-5-JNC     Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48   Page 10 of
                                         30



  Cardinal Health
  Cardinal Health - Pharm
  Cardinal Health 411, Inc.
  Cardinal Health Nuclear Pharm
  Careexpand, LLC
  Carefusion Solutions, LLC
  Carestream Health, Inc
  Carol McKinney
  Carol McLeod
  Cassidy Skinner Wimp
  Castle Medical, LLC
  Cayenne Medical, Inc.
  Centimark Corp
  Centurion Medical Products
  Century Link
  Cerner Corporation
  Charles E. Cartwright
  Chemical Systems, Inc.
  Cherokee County Ambulance Assc
  Chetopa High School
  Christina Schlatter
  Chrystie L. Stowe
  Cigna Health and Life Insurance Company
  Cigna Healthcare
  Cigna Healthcare of North Carolina, Inc.
  Cigna Healthcare of St Louis, Inc.
  Cim Tel Cable, LLC
  Cindi A Sims - Saline County Collec
  Cindi Major
  Citeffe, Inc
  City of Altamont
  City of Chetopa
  City of Drumright
  City Hillsboro, Kansas
  City of Oswego
  City of Parsons
  City of Powhattan
  City of Prague
  City of Sweet Springs
  Clayton Paper & Distribution
  Clearchem Diagnostics, Inc.
Case 19-00730-5-JNC     Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48          Page 11 of
                                         30



  Clia Laboratory Program
  CLIA Waived, Inc.
  College of American Pathologists
  Commercial Openings
  Commercial Blood Center
  Commercial Medical Electronics
  Communication Services
  Community Blood Center
  Community Insurance Company doing business as Anthem Blue Cross and Blue Shield
  Comphealth Medical Staffing
  Compcare Health Services Insurance Corporation doing business as Anthem Blue Cross and Blue
  Shield
  Complete Business Solutions Group, Inc.
  Compliant Healthcare Technologies
  Compugroup Medical, Inc.
  Computer Products & Supplies Int
  Comtrix Solutions
  Concordance Healthcare Solutions
  Cone Instruments
  Conmed Corp
  Cook Medical, Inc
  Cooper County Memorial Hospital
  CPP Wound Care #25 LLC
  CPP Wound Care, LLC
  Creek County Treasurer
  Creekridge Capital
  Crest Healthcare Supply
  Creswell Water & Sewer Department
  Crown Linen Service
  Culligan Water
  Curtis L. Mellen
  Curtis S. Potter
  DNV GL Healthcare USA
  DP Medical Services
  Dan Hiben
  Dana Kabrey
  Daniel Bercu
  David Cooks Plumbing
  David M. Warren
  Debra Chavez
  Delta Flex Travelers, LLC
Case 19-00730-5-JNC      Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48   Page 12 of
                                          30



  DELTA Healthcare Providers
  Demco Printing
  DeMint Anesthesia Services, LLC
  Denison, Inc.
  Department of the Treasury – Internal Revenue Servi
  Design Supply, Inc
  Devon Nading
  Diagnostic Laboratory of OK
  Diamedical USA Equipment, LLC
  Diane L. Cranor
  Diane Young
  Digitec Medical Service Corp
  Directv
  Discount Cardiology
  Dock & Lock Storage
  Doerner, Saunders, Daniel & Anderson, L.L.P.
  Dominion North Carolina Power
  Dominion Virginia Power
  Donna McBroom
  Drug Tests in Bulk
  Drugs of Abuse Testing
  Drumright Regional Hospital
  Drumright Rural Health Clinic
  Dung Tien Pham
  Durlyn Boradcasting
  Dusty Ducts, Inc.
  Dusty Jones
  Dysha Knight
  EMP Millipore Corporation
  EMR Finance, LLC
  EPIC
  EPower Doc, Inc.
  ER Imaging, Inc.
  ERx, LLC
  EWT Holdings III Corp
  East Carolina Door Control Ser
  East Carolina Supply Co.
  Eastern Radiologists, Inc.
  Echo Mills
  Ecolab
  Ecom Folders
Case 19-00730-5-JNC      Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48          Page 13 of
                                          30



  Electronic Contracting Co
  Electronics Supply Co, Inc
  Elesha Draeger
  Emcare Physician Services, Inc.
  Emergence Teleradiology
  Emergency Coverage Corp
  Emergency Medical Products
  Emergency Medical Serivces, Inc
  Emergency Power Systems, Inc.
  Empire HealthChoice Assurance, Inc. doing business as Empire Blue Cross and Blue Shield
  Employment Security Commission
  Empower H.I.S LLC
  A Florida limited liability company
  Empower Healthcare, LLC
  a Florida Limited Liability Company
  Empower HMS LLC a Delaware Limited Liability Company
  Enchanted Gardens
  Epower Doc, Inc
  Erick Batchelor Plumbing
  Ernesto Fesser
  Evoqua Water Technologies
  Experian Health
  EZ Way, Inc
  FDS-MQSA Program - 199125
  Fairfax Chief
  Fairfax Community Hospital
  Fairfax Healthcare Authority
  Falls City Mercantile
  Family Discount Pharmacy
  Farnam Street Financial Inc.
  Fedex
  Fern Vail
  Fidelity Security Life Insurance Company et al
  Financial Thrivent
  First Advantage Background SVC
  First Advantage Occupational
  First Capital Corporation
  First Financial Corporate Leasing
  First Liberty
  First Physicians Lending Solutions - Fairfax, LLC
  Fisher Healthcare
Case 19-00730-5-JNC      Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48   Page 14 of
                                          30



  Fisher Scientific Company, LLC
  Fitzgibbon Hospital
  Forum Financial Services
  Fox Rothschild
  Frogley’s Mini Storage
  Fukuda Denshi USA, Inc.
  Fusion Meidcal Staffing
  Futrell’s Plumbing
  Future Health Concepts, Inc
  GE Capital Corp.
  GE Healthcare
  GE Healthcare Financial Services
  GEHA
  GEL Funding, LLC
  GI Coverage, LLC
  Gail M. Billman
  Gas & Supply
  Gemino Healthcare Finance
  Gene Evans
  General Electric Capital Corporation
  Genesis Medical Imaging, Inc.
  George King Bio- Medical, Inc
  Gerwick & Assoc., Inc
  Gerzick & Assoc. Inc.
  Gina Russell
  GlassRatner
  GlaxoSmithKline Pharmaceutical
  Gordon Kern, MD, LLC
  Grainger
  Grant Thornton, LLP
  Graywater Traders, Inc.
  Greenville Pathology, PA
  Hagar Restaurant Service, Inc
  Halifax Linen Service
  Hardy Diagnostics
  Haskell County Community Hospital
  HD Spply Facil Maint Ltd
  Health Acquisition Company LLC
  A West Virginia limited liability company
  Health Care Logistics
  Health Data Solutions
  Healthcare Infection Control Solutions
Case 19-00730-5-JNC     Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48        Page 15 of
                                         30



  Healthlink, Inc
  Healthy Alliance Life Insurance Company
  Heartland Alarms, Inc
  Heartland Pathology Consultant
  Heather Poe
  Helmer
  Hemocue, Inc.
  Hendren, Redwine & Malone, PLLC
  HERC
  Hiawatha Ford, Inc
  High Point Capital
  Higher Calling Technology
  Hill-Rom Company, Inc
  Hillsboro Community Hospital
  Hillyard/Kansas City
  HIPPA-Guard
  HMC/CAH Consolidated, Inc. A Delaware corporation
  HMO Healthkeepers, Inc. doing business as Anthem Blue Cross and Blue Shield
  HMO Missouri, Inc.
  HMS Health, LLC
  Holt Equipment Co., LLC
  Home Heating & A/C Co
  Horizon CSA, LLC
  Horizon Scientific, Inc
  Horton Chamber of Commerce
  Horton City Clerk
  Horton Community Hospital
  Horton Headlight
  Horton High School
  Horton Thriftway
  Hospira Worldwise, Inc.
  Hospital Equipment Rental Co.
  HPCG Hospital Investment, LLC
  Hutchison Plumbing
  I.T.S. USA
  I-70 COMMUNITY HOSPITAL
  IBEJI Staffing Corp.
  IBM Corporation
  IDEXX Labs
  IPC, Inc
  Identicard
Case 19-00730-5-JNC     Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48   Page 16 of
                                         30



  iHealthcare, Inc.
  iHealthcare Management II Company
  iHealthcare Software Services, Inc.
  Immucor, Inc.
  Impact Medical Services, LLC
  Impact Networking Indiana, LLC
  Indian Electric Cooperative
  Industrial Welding & Tool Supply
  Information Network of Kansas
  Interior Distributors, Inc.
  Internal Revenue Service
  Intuit Inc.
  Iron Mountain, Inc
  J&J Health Care
  Jackson Pharmacy Professionals
  Jacquieline Betteridge
  James Shaffer
  Janet Banowetz
  Janet White
  Jeffrey J. Caldwell, DDS, PA
  Jenkins Risk Management
  Jennifer Campmier
  Jennifer P. Wagner
  Jennifer Stoneking
  Jernigan Electrical Service Co.
  Jerod Norris
  Jessica Mayfield
  Jill Blankinship
  Joe Harding Sales & Service
  Joe Moore & Company, Inc.
  John A. Bebb, Sr.
  John Paul H. Cournoyer
  Johnson Controls Fire Protect
  Johnson & Johnson Finance Corp
  Johnstone Supply
  Jorge A. Perez
  Joyce L. Hiben
  Judge Dana L. Rasure
  Judge Joseph N. Callaway
  Judge Robert E. Nugent
  Julee Riley
Case 19-00730-5-JNC      Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48   Page 17 of
                                          30



  K&L Safety Products
  KAMMCO
  KCI USA
  KGGF-KUVSN, Inc.
  KPS Physician Staffing, Inc.
  KS Dept Health & Environment
  Kansas Board of EMS
  Kansas City Power & Light
  Kansas Department of Revenue
  Kansas EMS Association
  Kansas Fire & Safety Equipment
  Kansas Gas Service Co.
  Kansas Hospital
  Kansas Pathology Consultants
  Kansas Payment Center
  Kansas Secretary of State
  Kansas State Board of Pharmacy
  Kari Chesson Hardison
  Kehrs Law Offices
  Keith & Associates, Inc.
  Keith Plummer
  Keller Fire & Safety
  Kempton Company
  Key Rehabilitation
  Kinamed, Inc
  Klenda Austerman LLC
  Lab Corp of America Holding
  Labcorp
  Labette Center – Mental Health Services
  Labette Health
  Labette County Kansas
  Labette County Treasurer
  Laboratory Start-Up Consultant
  Laboratory Supply Company
  Landauer, Inc.
  Landmark National Bank
  Larson & Associates
  Laser Creations
  Laser Tech Company, LLC
  Lauderdale Community Hospital
  Lauderdale County Assessor
Case 19-00730-5-JNC      Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48   Page 18 of
                                          30



  Lauderdale County HOPE Foundation
  Laureen C. Koehler
  Lemon Tree Floral & Gifts
  Lexmark Enterprise Software
  LGC Maine Standards
  LGMG, LLC
  Liberty Imaging Partners II
  Life Safety Services, LLC
  Lifeblood/Mido UTH Blood
  Lifeflight Eagle
  Lighthouse Lab Services
  Lincoln County News
  Lincoln County Treasurer
  Locke Supply Co
  Love Beal & Nixon, PC
  Lincare, Inc
  Lois Roberson
  M&T Bank
  MASSCO
  MFA Oil
  MHA Health Insurance
  MHA Management Services Corp
  MST XS, LLC
  Madison Medical
  Main Standards Co., LLC
  Major Power Generation Services
  Marmic Fire & Safety Co, Inc.
  Marion County Treasurer
  Marjorie K. Lynch
  Marketlab, Inc.
  Marshall Democrat News
  Martin General Hospital
  Masimo
  Massco Maintenance Supply
  Mastercraft Boiler
  Matheson Tri-Gas
  Maxim Healthcare Services, Inc.
  Maxim Staffing Solutions
  May Medical, Inc. dba See the Trainer-Bellevue
  McCartys
  McKesson
Case 19-00730-5-JNC     Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48   Page 19 of
                                         30



  McKesson Corporation
  McKesson Corporation - RX
  McKesson Medical-Surgical Inc.
  McNair Oil Co.
  Medassurance
  Medassure
  Medi Scripts
  Mediacom
  Medicaid Missouri
  Medical Imaging Solutions
  Medical Technology Assoc
  Medivators
  Medline Industries, Inc.
  MedPrime Capital
  MEDTOX Diagnostics, Inc
  Medtox Laboratories, Inc.
  Medtronic Physio-Control Corp
  Medusind, inc
  Medx Group Corp.
  Melanie Perry
  Merrick, Baker & Strauss, P.C.
  Merritt Hawkins & Associates
  Mercy Hospital
  Mercy Medical Supply
  Merry X-Ray Corp
  Mesirow Ins. Serivces. Inc
  Metrolina, Inc.
  Meyer Laboratory Inc
  Micro Direct, Inc
  Midland
  Midray North America
  Midwest Card & ID
  Midwest Medical Transport
  Miller EMS, LLC
  Medical Imaging Solutions
  Medline
  Miller Office Equipment
  Millpore Corp
  Mindray DS USA Inc.
  Mirion Technologies Inc
  Missouri Department of Revenue
Case 19-00730-5-JNC      Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48          Page 20 of
                                          30



  Missouri Employers Mutual
  Missouri Hospital Association
  Missouri Network Alliance, LLC
  Mo-Kan Iron Workers Welfare
  Mobile Cardiac Care, LLC
  Modular Space Corporation
  Molecular Bioproducts
  Moneysworth Linen Service, Inc.
  Monson Harware, LLC
  Morgan Cohen & Bach
  Morning Sun
  Mortara Instrument, Inc
  Mountain X-Ray
  NOA Medical Supply
  NC Child Support
  N.C. Department of Justice
  Names and Numbers
  National Fire Suppression
  Nelson Mullins Riley & Scarborough, LLP
  Netgen Healthcare
  Net2Phone
  Newegg Business, Inc
  News Leaer Company, Inc
  Nuesoft Technologies
  Nortek Medical Staffing, Inc.
  North Carolina Department of Health and Human Services, Division of Health Benefits
  North Carolina Department of Labor
  North Carolina Department of Motor Vehicles
  North Carolina Department of Revenue
  North Carolina Division of Empl Security
  Notary Public Underwriters, Inc
  Novitas Solutions, Inc.
  NC DHHS Division of Medical Assistance
  NC-DHSR
  NCDHSS
  NCHA
  NC Radiation Protection Sec
  Nthrive Inc.
  National Recall Alert Center
  National Staffing Solutions
  Novartis
Case 19-00730-5-JNC   Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48   Page 21 of
                                       30



  NPG Newspaper
  Nursing Homes, LTD
  OG&E
  OK State Board of Pharmacy
  O'Brien Pharmacy
  Occupational Health Dynamics
  Office Depot
  Officezilla, Inc.
  Olathe Winsupply
  Olympus Financial Services
  Oklahoma Advantage Storehouse, LLC
  Oklahoma Blood Institute
  Oklahoma Employment Security Commission
  Oklahoma Natural Gas Co
  Oklahoma Tax Commission
  OneDoc- Managed Print Services
  Ortho-Clinical Diagnositcs, Inc.
  OSU Foundation
  Osage Services Group
  Oswego Chamber of Commerce
  Oswego Community Hospital
  Oswego Drug Store
  Oswego Fire Department
  Oswego Project Prom
  Owens & Minor
  PC Connection
  PCH/Leslie Harrison
  PCM-G
  PDC Healthcare
  PLICO
  PMIC
  PRN Funding, LLC
  Pacific Medical, LLC
  Painweek
  Par Forms Printing, Inc
  Partners Financial, LLC
  Passport Health Communicatons, Inc
  Patient Telephone Supply
  Patriot Placement Staffing LLC
  Patterson Medical
  Paul L. Nusbaum
Case 19-00730-5-JNC     Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48   Page 22 of
                                         30



  Paulette J. Delk
  Pawnee Chief
  Pedro Galvez
  Peregrine Corporation
  Personnel Concepts
  Pest X Termite & Pest Control
  Philips Healthcare
  Phusion Marketing Group
  Phyllis Shaffer
  Physio Control, Inc
  Piccpros, LLC
  Pied Piper Services of NA, LLC
  Pitney Bowes Purchase Power
  Pitney Bowes, Inc.
  Platinum Code
  Pointer Communications
  Police Department Calendars
  Ponca City News
  Practice Management Information, Inc
  Prague Chamber of Commerce
  Prague Community Hospital
  Prague Mini Storage
  Prague Public Schools
  Prakash Tirupattur, MD
  Precision Dynamic Corporation
  Preferred Health Professionals
  Premier Spec Network LLC
  Primeforce Medical Corp
  Probo Medical
  Professional Media Resource
  Professional Software, Inc.
  Prophysics
  Psychiatric Medical Care
  Public Building Commission of Hillsboro, Kansas
  QCR Holdings Inc. & Subsd
  Quality Printing, Inc.
  Quality Systems, Inc.
  QueenB Television of KS/MO, LLC
  Quest Diagnostics
  Quest Diagnostics Clinical
  Quest Diagnostics Clinical Lab.
Case 19-00730-5-JNC      Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48         Page 23 of
                                          30



  Quest Diagnostics Clinical Laboratories Inc.
  Quidel Corporation
  Quill Corporation
  R&D Batteries, Inc.
  RR Donnelley
  RSP Trash Service
  R. Lee Webber, Morton & Germany, PLLC
  Radiological Solutions
  Radiology and Nuclear Medicine
  Radon Medical, LLC
  Radsource Imaging
  Rainbow Communications
  Ram Exterminators
  Ramp Plymouth, PA
  Ray Tech
  Rayford K. Adams III
  Raymond Howard
  Readylink Inc.
  Reboot Inc.
  Reboot, Inc./HIPPA Guard
  Regence BlueCross BlueShield of Oregon
  Regence BlueCross BlueShield of Utah
  Regence BlueShield
  Regence BlueShield of Idaho
  Regional Veterinary Services, Inc
  Remedies
  Republic Services #609
  Reserve Account
  Respiratory Maintance, Inc
  Respironics, Inc.
  Riggs Drugs, Inc
  RightCHOICE Managed Care, Inc.
  Ripley City Recorder
  Robbie Barber Electrical Services
  Robert L. Venable, M.D.
  Roche Diagnostics Corporation
  Rock Island Key & Lock Shop
  Rocky Mountain Hospital and Medical Service, Inc. doing business as Anthem Blue Cross and
  Blue Shield
  Roger and Mary Swearengin
  Rollins, Inc.
Case 19-00730-5-JNC     Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48   Page 24 of
                                         30



  Royal Publishing, Inc
  Rural Community Hospitals of Americ Attn: Steven F. White
  Rural Community Hospitals of America LLC (D.B.A. RCHA)
  Rural Emergency Medical Prov.
  Rural Health Partners, LLC
  Rural Wisconsin Health Coopera
  S&W Healthcare Corp
  Sagamorehill of Missouri, LLC
  Saline County Collector
  Satterlee Plumbing Heating
  SHI International Corp.
  Schneider Electric Buildings
  Security Bank of Kansas City
  Security Transport Services, Inc
  Shamrock Scientific
  Shane Reed
  Shared Medical Services Inc
  Shared Medical Services, LLC
  Sharn, Inc.
  Shred-it USA
  Show-Me Food & Nutrition Services
  Siemens Financial Services, Inc.
  Siemens Healthcare Diagnostics
  Simplex-Grinnel LP - Raleigh
  Sizewize
  Skil Resource Center, Inc
  Skillpath Seminars
  SMC Direct, LLC
  Smirk Designs
  Smith Paper & Janitor Supply
  Smithkline Beecham Corp
  Smiths Addressing Machine Serv
  Somerset Capital Group, Ltd.
  SonEquity Pest Management
  Sopyla & Associates
  SourceMark, LLC
  SourceOne Healthcare Tech
  Southeastern Emergency Equipment
  Southwest Med Equipment, Inc
  Spectro, LLC
  Springfield Mechanical Service
Case 19-00730-5-JNC     Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48   Page 25 of
                                         30



  Spencer Fane LLP
  Spilman Thomas & Battle, PLLC
  Sprvey Medical Systems, Inc.
  St. Lukes North Hospital
  Stallard Technologies, Inc.
  Standley Systems, LLC
  Staples Business Advantage
  Stars
  State of Kansas
  State of Oklahoma- OSU Center for Health Sciences
  Stephani W. Humrickhouse
  Stericycle Inc
  Sterilelink, Inc.
  Steve’s Auto Upholstery
  Steven F. White
  Stevens & Brand, LLP
  Stigler Municipal Improvement Auth.
  Stigler News Sentinel
  Stinson Leonard Street LLP
  Stone Bank
  Stormont Vail Health Care
  Stryker Endoscopy
  Stryker Instruments
  Stryker Medical
  Sun Finance, Inc.
  Super Shred
  Swain Gas
  Sweet Springs Ambulance
  Sybran Communications, Inc
  Sysco Food Services
  Sysko of Kansas City
  Sysmex America, Inc.
  T-System, Inc
  TEK Collect
  TMS Audio Productons, Inc
  TX Child Support SDU
  Taylor Newpaper
  Tecumseh Oxygen & Medical Supply
  The ISO 9001 Group
  The Medical Protective Company
  The NTL Alliance of Rural Hosp
Case 19-00730-5-JNC    Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48   Page 26 of
                                        30



  The Rads Group, Inc.
  The Roanoke Beacon
  The Stevens Group, LLC dba Woodstock Dietary Systems
  Thomas W. Waldrep, Jr.
  Thompson Bros. Supplies, Inc
  Threattrack Security
  TN Dept of Labor - Bureau of Unemployment Insurance
  Tony's Snow Removal
  Topeka Health Systems, LLC
  Topeka Pathology Group
  Topeka Health Systems Lab
  Toshiba America Business
  Toshiba America Medical Credit
  Toshiba America Medical System
  Total Medical Personnel Staffing
  Touchtone Communication
  Town of Fairfax
  Town of Plymouth
  Tracey M. Ohm
  Trainim Health Services
  Treasurer of Virginia
  Treat's Solutions
  Tri-Anim Health Services, Inc.
  Tri-County Telephone
  Tri-Tec Medical, Inc
  Trial Attorney Carrie Ann Rochrscheib
  Trial Attorney Christopher T. Borniger
  Triangle Xray Company
  Tricounty Telecom
  Triple H Services
  Triplett Woolf Garretson, LLC
  Troy Brown Heating & Cooling
  Trucode, LLC
  Truven Health Analytics, Inc.
  Turner Medical Inc
  Typenex Medical
  UMR
  UPS
  UnitedHealthcare Insurance Company
  United Linen & Uniform
  United Linen Uniform Services
Case 19-00730-5-JNC       Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48   Page 27 of
                                           30



  United States Attorney for the Eastern District of North Carolina
  United States Attorney for the Northern District of Oklahoma
  Universal Hospital Services
  US Bank
  US Dept. of Education
  US Foodservice
  US Specialty Labs
  USA Radiology Management Solutions
  Utak
  Verizon Wireless
  Vermed, Inc
  Virginia Division of Child Support Enforcement
  Virtual Radiologic
  Viztek, LLC
  Volente Healthcare LLC
  Vonco Medical Products, Inc
  Vyne Education, LLC
  WPS GHA - Reimbursement
  W.W. Grainger, Inc
  Waldrep, LLP
  Walker Auto & Truck Parts
  Wallach Surgical Devices
  Waser Plumbing & Heating, Inc
  Washington County Hospital
  Washington County, NC
  Washington Co. Sheriff Calendar
  Washington County Tax Department
  Waste Corp of Missouri
  Waste Management of Kansas, Inc
  Wave Wireless
  Wellstart Health, LLC
  Werfen USA Labs
  Werring Law Office, LLC
  Westar Energy
  Western Healthcare, LLC
  Western MO Medical Center
  Westrock Solutions, LLC
  Williamston Fire Extinguisher
  Windstream
  Works & Lentz of Tulsa, Inc.
  World Acceptance Corp
Case 19-00730-5-JNC     Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48   Page 28 of
                                         30



  WPM Pathology Laboratory
  Wright Medical Technology, Inc.
  Wright Products, Inc.
  Wright Signs & Graphics
  Xerox Corporation
  Xerox Crop Supplies
  Zoll Medical Corp
  Zoro Tools, Inc
Case 19-00730-5-JNC        Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48      Page 29 of
                                            30



                                         Schedule 2

Relationship Identified                                 Explanation of Relationship
                                                        PHRD has a current client
                                                        relationship with Gemino
                                                        Healthcare Finance. This
                                                        representation does not involve the
                                                        Debtor, its affiliates, or the
                                                        bankruptcy issues involved in these
Gemino Healthcare Finance                               cases.
                                                        PHRD has a past financial
                                                        relationship with this entity. That
                                                        past relationship does not involve
                                                        the Debtor, its affiliates, or the
                                                        bankruptcy issues involved in these
Labcorp                                                 cases.
                                                        PHRD has a past financial
                                                        relationship with this entity. That
                                                        past relationship does not involve
                                                        the Debtor, its affiliates, or the
                                                        bankruptcy issues involved in these
Medline Industries, Inc.                                cases.
                                                        PHRD has a past financial
                                                        relationship with this entity. That
                                                        past relationship does not involve
                                                        the Debtor, its affiliates, or the
                                                        bankruptcy issues involved in these
Mercy Hospital                                          cases.
                                                        PHRD has a past financial
                                                        relationship with this entity. That
                                                        past relationship does not involve
                                                        the Debtor, its affiliates, or the
                                                        bankruptcy issues involved in these
Quest Diagnostics                                       cases.
Case 19-00730-5-JNC        Doc 284 Filed 06/11/19 Entered 06/11/19 14:49:48              Page 30 of
                                            30



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that this day he served a copy of the foregoing on the

 parties in interest either electronically or by depositing copies of same in a depository under the

 exclusive care and custody of the United States Postal Service, in a postage-paid envelope,

 addressed as follows:

        Marjorie K. Lynch                                    (via CM/ECF)
        Office of the Bankruptcy Administrator

        Rayford K. Adams, III                                (via CM/ECF)
        Counsel for the Debtor


        This the 11th day of June, 2019.

                                        WALDREP LLP

                                        /s/ Thomas W. Waldrep, Jr.         ____________
                                        Thomas W. Waldrep, Jr. (N.C. State Bar No. 11135)
                                        James C. Lanik (N.C. State Bar No. 30454)
                                        Jennifer B. Lyday (N.C. State Bar No. 39871)
                                        Francisco T. Morales (N.C. State Bar No. 43079)
                                        John R. Van Swearingen (N.C. State Bar No. 53646)
                                        101 S. Stratford Road, Suite 210
                                        Winston-Salem, NC 27104
                                        Telephone: 336-717-1440
                                        Telefax: 336-717-1340
                                        Email: notice@waldrepllp.com
